DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to correspondence filed 31 January 2022 in reference to application 16/418,785.  Claims 1-20 are pending and have been examined.

Response to Amendment
The amendment filed 31 January 2022 has been accepted and considered in this office action.  Claims 1, 8, and 15 have been amended.

Response to Arguments
Applicant's arguments filed 31 January 2022 have been fully considered but they are not persuasive. 

Applicant argues, see Remark pages 6-12 that the claims should not be rejected as directed toward non-statutory subject matter under 35 U.S.C.  101.  The examiner respectfully disagrees. 
First, applicant argues, see pages 7-8, that the claimed subject matter is not directed to a judicially recognized exception.  Applicant contends that the claimed subject matter relates to “improvements in computer related technology” similar to that McRO and not merely a mental process.  However Examiner notes that the only computer technology specifically laid out in the claims are generic processors, memory, and media.  Any improvement to a computer related technology does not relate to improving the operation of these well-known generic computer components.  Rather, all that appears in the claim language beyond generic computer components is the manipulation an organization of text data as previously laid out in the rejection of the claims under 35 U.S.C. 101.  Additionally, applicant contents that the claimed subject matter “includes a particular problem or a particular way to achieve a desired outcome.”  Applicant bases arguments on features of the invention which do not appear in the claims, such as processing high volumes of regulatory information to identify relevant regulatory requirements, performing risk analysis, etc.  Rather, all that appear in the claims is the manipulation of text data retrieved from non-descript text sources.  It is unclear from the language of the claims that the invention “includes a particular problem or a particular way to achieve a desired outcome.”  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore examiner believes the claims to be directed to an abstract idea.
Next, applicant argues, see Remarks pages 8-10, that the claims contain additional elements which transform the nature of the claim to be patent eligible.  On page 10, applicant contends that any abstract idea is tied to a practical application of the abstract idea.  Again, this argument is based on the position that the invention processes high volumes of regulatory information to identify relevant regulatory requirements, performs risk analysis, etc.  Again, examiner notes that none of these 
Finally, Applicant argues, see Remarks pages 10-12, that the claimed invention amounts to “significantly more” than any abstract idea. Again, Applicant bases arguments on features of the invention which do not appear in the claims, such as processing high volumes of regulatory information to identify relevant regulatory requirements, performing risk analysis, etc.  Rather, all that appear in the claims is the manipulation of text data retrieved from non-descript text sources, with the exception of generic computer components.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Applicant also seems to argue that if the limitations of the claim are not taught by prior art (the examiner disagrees with this contention as well), then those limitation are unconventional and amount to significantly more than an abstract idea.  Examiner notes that determining if a claim is directed to statutory subject matter under 35. U.S.C. 101 is a separate inquiry from whether the subject matter is novel and non-obvious under 35 U.S.C 102 and 103.  Nothing precludes novel and non-obvious subject matter from the falling within the realm of an abstract idea.  Additionally, Examiner believes that Clark teaches the limitations as laid out below, and thus the claim limitations are not “unconventional” in 

Applicant argues, See Remarks pages 12-14, that Clark fails to teach the limitations of the claims.  However the examiner respectfully disagrees. Applicant’s position is based on the contention that Clark fails to teach the limitations of “classifying events associated with at least a portion of the plurality of contextual text elements, wherein the events comprise actions, obligations, results, and risk levels” as claimed.  Applicant seems to oversimplify the disclosure of Clark to classify data related to a subject and a module. Additionally, applicant does not specifically spell out in his arguments how the newly claimed “actions, obligations, results, and risk levels” differ from the prior art.   However Clark ingests regulatory data to make these classifications, and this data includes actions, obligations, results, and risk levels as laid out in the new rejection below.  Therefore Clark teaches the limitations of the claims.

Claim Rejections - 35 USC § 101

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim(s) 1, 8, and 15 recite(s) determining contextual text elements from a text source, combining the text elements, classifying events associated with the contextual text elements, where the events are actions, obligations, results, and risk, and determining text elements related to the contextual text elements. The limitation of determining contextual text elements from a text source, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor,” “a memory,” and “a computer readable storage medium” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a processor,” “a memory,” and “a computer readable storage medium” language, “determining” in the context of this claim encompasses the user manually determining contextual text elements from a text source. Similarly, the limitation of combining the text elements, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “a processor,” “a memory,” and “a computer readable storage medium” language, “combining” in the context of this claim encompasses the user manually combining text elements.  Also, the limitation of classifying events associated with the contextual text elements, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “a processor,” “a memory,” and “a computer readable storage medium” language, classifying events associated with the contextual text elements in the context of this claim encompasses the user manually 
This judicial exception is not integrated into a practical application. In particular, the claims only recite additional element of “a processor,” “a memory,” and “a computer readable storage medium” – using generic computer components to perform both the determining, combining, classifying and final determining steps. The of “a processor,” “a memory,” and “a computer readable storage medium” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to 

Claims 2-7, 9-14, and 16-20 are rejected as being directed towards an abstract idea as well.  They depend on rejected claims 1, 8, and 15, and their limitations neither provide a practical application to the abstract ideas of claims 1, 8, and 15, nor do they provide additional elements that amount to “significantly more” than the abstract idea.  For these reasons these claims are rejected as being directed toward a judicial exception as well.

Claim Rejections - 35 USC § 102
Claim(s) 1-5, 7-12, and 14-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Clark (US PAP 2018/0075554).

Consider claim 1, Clark teaches an apparatus (abstract), comprising: 
a processor (0112, microprocessors); and 
a memory storing instructions ( 0112 memory and software) which when executed by the processor cause the processor to: 

combine the plurality of contextual text elements (0042-43 aggregating data from sources), 
classify events associated with at least a portion of the plurality of contextual text elements (0043-47, sorting and classifying data based on topic etc), wherein the events comprise actions, obligations, results, and risk levels (0065-66, determining actions [task text], obligations [requirements] 0089, relevance to operations [results] 0088, how closely business should monitor [risk] ); and 
determine text elements related to at least a portion of the contextual text elements (0053-54, matching queries from user applicable rules and regulations).

Consider claim 2, Clark teaches the apparatus of claim 1, the at least one text source comprising a regulatory document (0040-41, regulatory documents).

Consider claim 3, Clark teaches the apparatus of claim 2, the plurality of text elements comprising at least one regulation (0041, laws, rules, regulations).

Consider claim 4, Clark teaches the apparatus of claim 3, the instructions, when executed by the processor, to cause the processor to determine at least one obligation associated with the at least one regulation (0042, determining regulatory obligations).0

Consider claim 5, Clark teaches the apparatus of claim 1, the instructions, when executed by the processor, to cause the processor to access at least one historical text source (0041, Federal register is a historic periodical, speeches).

Consider claim 7, Clark teaches The apparatus of claim 1, the instructions, when executed by the processor, to cause the processor to determine labeled data using at least one database comprising known regulations and at least one historical text source (0040, multiple sources, Federal Code,  Federal register is a historic periodical, speeches)

Consider claim 8, Clark teaches a method (abstract), comprising: 
determining a plurality of contextual text elements in at least one text source (0040-41, qualitative content segments extracted from regulatory documents), 
combining the plurality of contextual text elements (0042-43 aggregating data from sources); 
classifying events associated with at least a portion of the plurality of contextual text elements (0043-47, sorting and classifying data based on topic etc) wherein the events comprise actions, obligations, results, and risk levels (0065-66, determining actions [task text], obligations [requirements] 0089, relevance to operations [results] 0088, how closely business should monitor [risk] ); and 
determining text elements related to at least a portion of the contextual text elements (0053-54, matching queries from user applicable rules and regulations).

Claim 9 contains similar limitations as claim 2 and therefore is rejected for the same reasons.

Claim 10 contains similar limitations as claim 3 and therefore is rejected for the same reasons.

Claim 11 contains similar limitations as claim 4 and therefore is rejected for the same reasons.

Claim 12 contains similar limitations as claim 5 and therefore is rejected for the same reasons.

Claim 14 contains similar limitations as claim 7 and therefore is rejected for the same reasons.

Consider claim 15, Clark teaches a non-transitory computer-readable storage medium, storing instructions (0112, computer readable storage and instructions and processors) that when executed by the processor circuit cause the processor circuit to: 
determine a plurality of contextual text elements in at least one text source (0040-41, qualitative content segments extracted from regulatory documents), 
combine the plurality of contextual text elements (0042-43 aggregating data from sources), 

determine text elements related to at least a portion of the contextual text elements (0053-54, matching queries from user applicable rules and regulations).

Claim 16 contains similar limitations as claim 2 and therefore is rejected for the same reasons.

Claim 17 contains similar limitations as claim 3 and therefore is rejected for the same reasons.

Claim 18 contains similar limitations as claim 4 and therefore is rejected for the same reasons.

Claim 19 contains similar limitations as claim 5 and therefore is rejected for the same reasons.

Claim Rejections - 35 USC § 103
Claim 6, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark in view of Rigby et al. (US Patent 8,180,713).

Consider claim 6, Clark teaches the apparatus of claim 1, but do not specifically teach the instructions, when executed by the processor, to cause the processor to determine the plurality of contextual text elements using a binary classification computational model.
In the same field of document parsing, Rigby teaches determine the plurality of contextual text elements using a binary classification computational model (Col 20 lines 10-37, building and then using a binary classification model to determine relevance of text).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use binary classification as taught by Rigby in the system of Clark in order to accurately evaluate and classify information as it becomes available (Rigby Col 2 lines 11-20).

Claim 13 contains similar limitations as claim 6 and therefore is rejected for the same reasons.

Claim 20 contains similar limitations as claim 6 and therefore is rejected for the same reasons.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS C GODBOLD whose telephone number is (571)270-1451. The examiner can normally be reached 6:30am-5pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571)272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS GODBOLD
Examiner
Art Unit 2655



/DOUGLAS GODBOLD/Primary Examiner, Art Unit 2655